DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
In the amendment dated 9/20/2022, the following has occurred: Claim 1 has been amended.
Claims 1 and 3-6 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to require first and second jumper resistor mounting locations and: “wherein the first jumper resistors are operatively coupled to the cell voltage detection lines and the cell voltage discharge lines in such a way that: i) when the battery cell is used the first mounting locations are coupled to the cell voltage monitoring circuit and the first jumper resistors are thereby coupled to the cell voltage detection line and to the cell voltage discharge line, and ii) when the battery cell is not used the first mounting locations are decoupled from the cell voltage monitoring circuit and thereby the first jumper resistors are decoupled from the cell voltage detection line and from the cell voltage discharge line.” 
	There is no antecedent basis for “the battery cell.” The claim refers to “a first number of the battery cells” that are connected and “a second number of the battery cells” that is “short circuited.” It is not clear how “the battery cell” relates to these two groups. It is also not clear how the second group relates to the newly amended structural limitation(s). 
	The phrase “the first jumper resistor mounting locations being either coupled to the cell voltage detection lines and the cell voltage discharge lines” is indefinite because it is not clear whether this is being presented as an alternative or as requiring both—i.e. two mounting locations at either spot or two mounting locations, one at the cell voltage detection lines and one at the cell voltage discharge lines. The feature “second jumper resistor mounting location” does not appear to be related to anything else in the claim, and so the amendment has been interpreted broadly as an alternative. It is not clear why “second jumper resistor mounting location(s)” are introduced when they are not related to any other structures in the claim, except through a vaguely defined location. 
	The limitation “the first mounting locations are coupled to the cell voltage monitoring circuit and the first jumper resistors are thereby coupled to the cell voltage detection line and to the cell voltage discharge line” is indefinite because it is not clear what it means for “locations” which are defined previously to “be coupled” and for that to have a causal effect on the coupling of the resistors. the causality appears to run the other way: the mounting locations are static and the “jumper resistors” are coupled thereby completing a circuit. This is replicated in the limitation “ii) when the battery cell is not used the first mounting locations are decoupled from the cell voltage monitoring circuit and thereby the first jumper resistors are decoupled.” It is therefore unclear what is meant by “mounting location.” Is it a static location/slot in a circuit board or is it a removable component. What is the difference between the “location” and the “resistor” being mounted in the location?
	Finally, there is no clear setting forth of what the structural elements are as opposed to intended use of those elements. The claims need to clearly recite structural features of the invention. They may do so by setting forth a structure that can accommodate two different states, such as a device with two different locations that are alternately used depending on a condition. But the lack of antecedent basis and the indefiniteness of the newly introduced limitations do not clarify the required positive structure in a way that satisfies § 112. 
	Regarding Claims 3-6, the independent claim has been amended to remove reference to “second jumper resistors” and so there is now an antecedent basis problem for the dependent claims. The lack of clarity in the independent claim is exacerbated by dependent claims that have not been amended in line with the newly amended claim 1. 


Claim Rejections - 35 USC § 103
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0057219 to Sakata) in view of Firehammer (US 2012/0286794 to Firehammer et al.) and Chiku (US 2017/0162302 to Chiku).
	Regarding Claim 1, Sakata teaches:
a cell voltage monitoring circuit 3 that detects cell voltages of a plurality of chargeable and dischargeable battery cells 2 constituting an assembled battery by being connected in series and discharges the cell voltages of the battery cells so as to correspond to the battery cells (Fig. 1, paras 0038-0041)
connection lines 9 which are connected to positive electrodes and negative electrodes of the battery cells (Fig. 1, paras 0038-0042)
cell voltage detection lines that are branched from the connection lines, and are connected to the cell voltage monitoring circuit in order to discharge the cell voltages of the battery cells (Fig. 1 showing line heading into the voltage detection circuit)
and cell voltage discharge lines that are branched from the connection lines, and are connected to the equalization circuit 4 which is connected to the cell voltage monitoring circuit, in order to discharge the cell voltages of the battery cells (Fig. 1, para 0043)

    PNG
    media_image1.png
    1050
    800
    media_image1.png
    Greyscale

	Sakata does not explicitly teach:
wherein a first number of the cells are connected to the voltage monitoring circuit and a second number are short circuited
wherein first jumper resistors are mounted at at least one line of a plurality of the cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines
	Firehammer, however, from the same field of invention, regarding a battery monitoring system, teaches a series connection of indefinite size, wherein cell voltage monitor and balance circuit includes a depopulated battery cell monitor slot with zero ohm jump resistors 702/706 providing a conductive bridge between balance circuits (Fig. 7, para 0041). 

    PNG
    media_image2.png
    570
    675
    media_image2.png
    Greyscale

Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). 
	Firehammer renders obvious the inclusion of zero ohm jump resistors at cell discharge lines in a serially connected assembly. Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). It would have been obvious to one of ordinary skill in the art to include jump resistor bridges between both the voltage monitoring “detection lines” and the balancing circuit lines or “voltage discharge lines” 9 taught in Sakata, with the motivation to provide a way of skipping around a depopulated slot without breaking the series connection in the assembly, as taught in Firehammer and to improve the accuracy of voltage detection as taught in Chiku (see e.g. paras 0003-0008, etc.).
	The limitations “first and second jumper resistor mounting locations […]” are interpreted to require the possibility of altering the monitoring circuits in response to a number of cells, such that prior art components could be configured with an alternate set of resistors. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired, depending on whether all the cell slots are filled or whether some are short circuited. Including an arbitrary number of jumper resistors as appropriate to accommodate the number of short circuited slots would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].
	Regarding Claim 3, 
	The limitations “second jumper resistors that are mounted” and “wherein the first and second jumper resistors are mounted at the cell voltage detection lines” are here interpreted as a limitation of intended use, such that prior art components could be configured with an alternate set of resistors. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired, depending on whether all the cell slots are filled or whether some are short circuited.
	Insofar as “second jumper resistors” are just referring to e.g. 10r and 10t, as opposed to 10q and 10s in Fig. 3B, including an arbitrary number of jumper resistors as appropriate to accommodate the number of short circuited slots would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claims 4-6, Sakata teaches:
the battery system monitoring device above and a battery group that constitutes an assembled battery by connecting a plurality of battery cells in series (Fig. 1)
	Firehammer and Chiku further renders obvious:
the arbitrary placement of such zero ohm jump resistors anywhere or everywhere a depopulated battery cell slot is anticipated or desired, including at an intermediate voltage, at a high side voltage, or at a low side voltage
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].



Response to Arguments
Applicant argues that the new amendments distinguish over the cited prior art. The new amendments suffer from indefiniteness, and so have been rejected under § 112. Given the lack of clarity about what is structurally entailed by the claims, Applicant’s arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0066343
US 2019/0277923

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723